Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of group I in the reply filed on 06/28/22 is acknowledged.  Upon further prosecution, it is noted that examining group II with group I has not caused a serious burden to the examiner.  As such claims claim 19 has been examined with group I as follow:

Claims 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/28/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 19, line 1 each, the abbreviated phrase “FPGA” is not defined in the claims or applicants’ specification.  For the purpose of examination, this phrase is assumed to be “Field Programmable Gate Array (FPGA)”.
Without the recitation of “configured to" or “programmed to”, it is unclear whether the controller is required to perform the claimed operation, or whether the limitation merely recites an intended use of the controller. For the purpose of examination, the recited operation in claim 1, lines 2-3, is read as “a motion controller configured to receive a motion information and control a spray machine with the motion information”.
In claim 1, lines 19-21; and claim 19, lines 24-26, the phrases “the initial values of two axes”, “the other axis” and “the two axes” lack proper antecedent basis.  For the purpose of examination in claim 1, line 5, the phrase “the lance displacing along three axes is inserted, replacing the phrase “and two second motors” with the phrase “two motors and the lance displacing along three axes”.  In claim 19, line 6, the phrase “displacing the lance along three axes” is inserted after the word “respectively” (see applicant’s specification para [0015] and [0072).
In claims 2-18, line 1 each the phrase “The system” lacks proper antecedent basis.  For the purpose of examination, the phrase “The motion control system” is assumed. 
In claim 19, lines 5-6, the phrase “the three-dimensional direction” lacks proper antecedent basis.  For the purpose of examination, the phrase “a three-dimensional direction” is assumed.  In claim 19, line 11, the phrase “a three-dimensional direction” is replaced with the phrase “the three-dimensional direction”.
Allowable Subject Matter
Claims 1 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, U.S. Patent No. 6,949,142 to Charpin teaches (see Fig 1, column 5, lines 22-34 and claims 2-3) a command and control system for a surface treatment installation comprising, a spraying device (sprayers 4 provided with various motors) with a multi-axis machine having speed variators controlling various motors and programmable computers managing the axes of the machine including a numerical control managing of the axes of the machine with interpolation and a speed.  However, Charpin fails to teach the specific configurations of motion controller of the instant invention of the motion control system of spraying machine.  Specifically, Charpin does not teach or reasonably suggest the claimed motion control system configured to receive a motion information and control a spray machine, the comprising, inter alia, a speed control module, for driving the lance to a target position through the first motors according to the action information, and changing the speed of the interpolation movement of the lance in the three-dimensional direction into a trapezoid acceleration and deceleration; and an interpolation module, comprising: a first interpolation unit, and accumulating the displacement in the corresponding interpolation accumulator at intervals of a preset time interval, and the overflow pulse generated by each accumulation in the corresponding interpolation accumulator being used as an impulse equivalent to drive the corresponding first motor for linear interpolation; a second interpolation unit, for storing the initial values of two axes in the registers corresponding to the other axis, and accumulating in two interpolation accumulators corresponding to the two axes respectively, and the overflow pulse generated by each accumulation in each interpolation accumulator being used as an equivalent pulse to drive the first motor corresponding to another axis for circular interpolation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/